                                                                                JS-6
1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                              CENTRAL DISTRICT OF CALIFORNIA
8     SEQUANA L. GIBSON,                                No. 2:21-cv-03676
9                          Plaintiff,                   ORDER RE STIPULATION TO REMAND
                                                        REMOVED ACTION (DKT. 11)
10           v.
11    FCA US LLC; and DOES 1 through 10,
      Inclusive.
12
                           Defendants.
13

14

15

16         Based on a review of the parties’ Stipulation to Remand Removed Action (the
17   “Stipulation” (Dkt. 11)), sufficient good cause has been shown for the requested relief.
18   Therefore, the Stipulation is APPROVED. The above-captioned action is remanded to the
19   Los Angeles Superior Court, Stanley Mosk Courthouse, Case No. 21STCV12422.
20

21   IT IS SO ORDERED.
22

23
     Dated: May
            ___________
                25, 2021                             _______________________________
24
                                                     John A. Kronstadt
25                                                   United States District Judge

26

27

28
